DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thakkar et al. (Pub 20190361727) (hereafter Thakkar) Canton et al. (Pat 10116732) (hereafter Canton).

As per claim 1, Thakkar teaches:
A method comprising: 
receiving, by an orchestrator executed by one or more processors, a resource request for at least one compute or storage resource from a distributed computing system distributed among multiple data centers; ([Paragraph 23], In one or more embodiments, cloud computing system 150 is configured to dynamically provide an enterprise (or users of an enterprise) with one or more virtual data centers 170 in which a user may provision VMs 120, deploy multi-tier applications on VMs 120, and/or execute workloads. Cloud computing system 150 includes an infrastructure platform 154 upon which a cloud computing environment 170 may be executed. In the particular embodiment of FIG. 1, infrastructure platform 154 includes hardware resources 160 having computing resources (e.g., hosts 162.sub.1 to 162.sub.N), storage resources (e.g., one or more storage array systems, such as SAN 164), and networking resources, which are configured in a manner to provide a virtualization environment 156 that supports the execution of a plurality of virtual machines 172 across hosts 162. It is recognized that hardware resources 160 of cloud computing system 150 may in fact be distributed across multiple data centers in different locations.  [Paragraph 25], In one embodiment, virtualization environment 156 includes an orchestration component 158 (e.g., implemented as a process running in a VM) that provides infrastructure resources to cloud computing environment 170 responsive to provisioning requests.)
included in a resource object model that complies with the at least one rule of the resource policy, wherein the at least one object has an assigned value for the metadata tag that satisfies the at least one criterion, and wherein the resource object model includes one or more objects for respective resources in each of the multiple data centers; ([Paragraph 33], Examples of VIMs include vCenter Server.RTM., OpenStack.RTM., vCloud Director.RTM., and the Kubernetes.RTM. management layer. It is assumed herein that VIMs 220, 260, and 290 are different, and that each of VIMs 220, 260, and 290 uses a different resource model.  [Paragraph 34], In one embodiment, a hybridity manager (e.g., hybridity manager 210, 250, or 280) may utilize its own resource object model, also referred to herein as the "base resource model," and translate VM metadata retrieved from a VIM (e.g., VIM 220, 260, or 290) that the hybridity manager is in communication with into a representation of the metadata in the base resource model.)
deploying, by the orchestrator and on the selected data center, the at least one compute or storage resource in response to the resource request. ([Paragraph 23], In one or more embodiments, cloud computing system 150 is configured to dynamically provide an enterprise (or users of an enterprise) with one or more virtual data centers 170 in which a user may provision VMs 120, deploy multi-tier applications on VMs 120, and/or execute workloads.  [Paragraph 25], For example, if an enterprise required a specified number of virtual machines to deploy a web application or to modify (e.g., scale) a currently running web application to support peak demands, orchestration component 158 can initiate and manage the instantiation of virtual machines (e.g., VMs 172) on hosts 162 to support such requests.  [Paragraph 36], FIG. 
However, Thakkar does not explicitly disclose determining, by the orchestrator, a resource policy that is associated with the resource request, wherein the resource policy includes at least one rule specifying at least one metadata tag and at least one criterion associated with the at least one metadata tag; 
identifying, by the orchestrator, at least one object included in a resource object model that complies with the at least one rule of the resource policy, wherein the at least one object has an assigned value for the metadata tag that satisfies the at least one criterion, and wherein the resource object model includes one or more objects for respective resources in each of the multiple data centers; 
selecting, by the orchestrator, a data center of the distributed computing system that is associated with the at least one object identified from the resource object model; 
Canton teaches determining, by the orchestrator, a resource policy that is associated with the resource request, wherein the resource policy includes at least one rule specifying at least one metadata tag and at least one criterion associated with the at least one metadata tag; ([Column 3 line 60-67 and column 4 line 1-2], When a resource request is received, the resource metadata for the resources 112 may be evaluated according the specified selection criteria, as discussed below with regard to FIGS. 6 and 7. For those resources that are identified as satisfying the criteria, the resource tag attribute module 120 may perform the requested addition, modification, or removal. Resource attribute requests may be maintained so that when new resources are added that satisfy the criteria, the same resource attribution request may be performed automatically, as discussed below with regard to FIG. 7.  [Column 4 line 46-67], For example, various network-based services may be implemented such as deployment service(s) 220i, management service(s) 220j, application service(s) 220k, and analytic service(s) 220l. In some embodiments, provider network 200 may implement storage service(s) 220g. Storage service(s) 220g may be one or more different types of services that provide different types of storage.)
identifying, by the orchestrator, at least one object included in a resource object model that complies with the at least one rule of the resource policy, wherein the at least one object has an assigned value for the metadata tag that satisfies the at least one criterion, and wherein the resource object model includes one or more objects for respective resources in each of the multiple data centers;
selecting, by the orchestrator, a data center of the distributed computing system that is associated with the at least one object identified from the resource object model; ([Column 3 line 60-67 and column 4 line 1-2], When a resource request is received, the resource metadata for the resources 112 may be evaluated according the specified selection criteria, as discussed below with regard to FIGS. 6 and 7. For those resources that are identified as satisfying the criteria, the resource tag attribute module 120 may perform the requested addition, modification, or removal. Resource attribute requests may be maintained so that when new resources are added that satisfy the criteria, the same resource attribution request may be performed automatically, as discussed below with regard to FIG. 7. [Column 9 lines 3-19], In various embodiments, resource tag discovery module 310 may be configured to identify those resources that satisfy selection criteria for attribution requests, as well as respond to requests for resource attributes, such as tags, specific to a particular resource, as discussed below with regard to FIGS. 6 and 7. For example, in some embodiments resource tag discovery module 310 may act as a query engine that processes queries for particular resources/resource attributes/tags.  [Column 8 line 37-67 and column 9 line 1-3], As noted above, a provider network may be implemented or distributed across multiple data centers, regions or other collections of systems or devices (which may be referred to herein as infrastructure regions). In some embodiments, resource tag service 220d may be implemented, distributed and/or replicated across these different infrastructure regions. For example, resource tag discovery service 310 in FIG. 3 may 


As per claim 2, rejection of claim 1 is incorporated:
Thakkar teaches wherein deploying the at least one compute or storage resource comprises sending, by the orchestrator and to a local orchestrator for the selected data center, a request to allocate the at least one compute or storage resource for use by a client device. ([Paragraph 23], In one or more embodiments, cloud computing system 150 is configured to dynamically provide an enterprise (or users of an enterprise) with one or more virtual data centers 170 in which a user may provision VMs 120, deploy multi-tier applications on VMs 120, and/or execute workloads.  [Paragraph 25], For example, if an enterprise required a specified number of virtual machines to deploy a web application or to modify (e.g., scale) a currently running web application to support peak demands, orchestration component 158 can initiate and manage the instantiation of virtual machines (e.g., VMs 172) on hosts 162 to 
Canton teaches ([Column 6 line 35-54], Configurations of compute instances may also include their location, in a particular data center, availability zone, geographic, location, etc. . . . and (in the case of reserved compute instances) reservation term length.  [Column 8 line 37-67 and column 9 line 1-3], As noted above, a provider network may be implemented or distributed across multiple data centers, regions or other collections of systems or devices (which may be referred to herein as infrastructure regions). In some embodiments, resource tag service 220d may be implemented, distributed and/or replicated across these different infrastructure regions. For example, resource tag discovery service 310 in FIG. 3 may be implemented for each infrastructure region of a provider network, providing an authoritative system for handling resource attribute operations for resources implemented within that region or data center.)
As per claim 3, rejection of claim 1 is incorporated:
Canton teaches updating, by the orchestrator, the resource object model to add at least one new object for the at least one compute or storage resource, wherein the at least one new object is associated with the selected data center in the resource object model. (([Column 3 line 60-67 and column 4 line 1-2], In some 

As per claim 4, rejection of claim 1 is incorporated:
Canton teaches wherein the at least one criterion associated with the at least one metadata tag comprises at least one of a maximum threshold criterion, a minimum threshold criterion, or an equality criterion for at least one assigned value of the at least one metadata tag. ([Column 6 line 35-54], Configurations of compute instances may also include their location, in a particular data center, 

As per claim 5, rejection of claim 1 is incorporated:
Canton teaches wherein determining the resource policy associated with the resource request is based on at least one of a location of a client device, a type of application associated with the resource request, a type of the at least one compute or storage resource indicated by the resource request, or a quantity of the at least one compute or storage resource indicated by the resource request. ([Column 11 line 24-36], As illustrated in FIG. 5B, a user interface element 552 may be selected to provide a detailed view of those resources affected by a request, such as the resource ID, location, and type of resource.)

As per claim 6, rejection of claim 1 is incorporated:
wherein the at least one compute or storage resource comprises at least one of a workload or a storage volume, and wherein the workload comprises a virtual machine or a container. ([Column 2 line 50-65], Clients of the provider network may reserve (i.e., purchase or buy) one or more resources (such as compute instances) to perform various functions, services, techniques, and/or applications. Various different configurations of the resources may be determined, arranged, or developed in order to implement these desired functions, services, techniques, and/or applications. For instance, one or more virtual compute instances may be configured using a particular machine image (e.g., a software stack) that has been developed to implement a particular application and placed within a particular virtual network resource configured to include the virtual compute instances. Once these virtual compute instances are configured and launched, it may then be desirable to tag, track, or organize these instances, and other provider network resources that have been acquired for a client of the provider network.)

As per claim 7, rejection of claim 1 is incorporated:
Thakkar teaches wherein the resource object model includes a plurality of objects including the at least one object, wherein the plurality of objects includes one or more of a location object, an orchestrator object, a data center object, a storage volume object, a link object, an endpoint object, a virtual machine object, or a container object, and wherein each of the plurality of objects includes one or more metadata tags and corresponding assigned values. ([Paragraph 33], Examples of VIMs include vCenter Server.RTM., OpenStack.RTM., vCloud 

As per claim 8, rejection of claim 7 is incorporated:
Thakkar teaches wherein the one or more metadata tags included in each of the plurality of objects comprise one or more of a latency tag, a number of replicas tag, a cost tag, a region tag, a provider tag, a compute class tag, a storage class tag, a type tag, a performance tag, or a direction tag. ([Paragraph 54], FIG. 5 illustrates an example of an application definition 500, according to another embodiment. As shown, application definition 500 includes VM descriptors 510.sub.1-N and an application-specific descriptor 520, which are similar to VM descriptors 310.sub.1-N and application-specific descriptor 320, respectively, that are described above with respect to FIG. 3, except application-specific descriptor 520 further includes metadata specifying resource policies 525. Resource policies 525 are user-specified policies defining what is and/or is not allowed to migrate. Resource policies 525 permit data governance and regulations to be enforced for borderless data centers, such as the system shown in FIG. 2 which includes virtual infrastructures 200, 240, and 275 in different geographic locations. Although resource policies 525 for the overall application are shown for illustrative purposes, resource policies that are specific to particular VMs may also be defined in VM descriptors 510.sub.1-N.)

As per claim 9, rejection of claim 7 is incorporated:
assigning, by the orchestrator, the corresponding assigned values of the one or more metadata tags of one or more objects of the plurality of objects included in the resource object model, wherein assigning the corresponding assigned values is based on one or more of (i) an automatic analysis of the one or more data centers included in the distributed computing system, or (ii) an input received from a client device. ([Column 13 line 44-67 and column 14 line 1-5], However indicated, in various embodiments, resource metadata for the new resource may be evaluated according to resource metadata selection criteria for resource tagging, as indicated at 720. For example, in some embodiments, requests to add, modify, and/or remove resource attributes may be persisted as resource attribute rules for a particular client. These resource attribute rules may preserve the resource metadata selection criteria (e.g., predicate values, Boolean expressions, or other means of selecting resources according to the resource metadata). Resource attribute rules may also preserve the tags to be applied, modified, or removed. As discussed above with regard to element 630 in FIG. 6, the resource metadata may be evaluated with respect to the resource metadata selection criteria for the various resource attribute rules.  For those resource attributes identified for the new resource, as indicated by the positive exit from 730, the resource attribute identified for the new resource may be maintained in the resource metadata for the new resource, as indicated at 740. As with element 640a discussed above, attribute storage may be updated to persistently maintain the attribute for the new resource. Multiple attributes may be identified for a new resource, whether described as part of a same resource attribute rule or different resource attribute rules, in some embodiments. Please note, 
Thakkar teaches resource object model ([Paragraph 33], Examples of VIMs include vCenter Server.RTM., OpenStack.RTM., vCloud Director.RTM., and the Kubernetes.RTM. management layer. It is assumed herein that VIMs 220, 260, and 290 are different, and that each of VIMs 220, 260, and 290 uses a different resource model.  [Paragraph 34], In one embodiment, a hybridity manager (e.g., hybridity manager 210, 250, or 280) may utilize its own resource object model, also referred to herein as the "base resource model," and translate VM metadata retrieved from a VIM (e.g., VIM 220, 260, or 290) that the hybridity manager is in communication with into a representation of the metadata in the base resource model.  )

As per claim 11, rejection of claim 1 is incorporated:
Canton teaches outputting, by the orchestrator and to a client device for display, a visual representation of the selected data center on which the at least one compute or storage resource has been deployed in response to the resource request. [Column 6 line 35-54], Configurations of compute instances may also include their location, in a particular data center, availability zone, geographic, location, etc. . . . and (in the case of reserved compute instances) reservation term length.  [Column 12 line 38-57], For instance, the selection criteria may specify various types of resources (e.g., compute instance, database, storage volume, data stream, etc.), location of the resource (e.g., a particular region of the provider network or fault tolerant zone), 

As per claim 12, rejection of claim 1 is incorporated:
Canton teaches wherein the at least one metadata tag comprises a plurality of multidimensional tags, wherein the rule comprises one or more rules, wherein the at least one criterion comprises a plurality of criteria associated with the plurality of multidimensional tags, and wherein the at least one object has assigned values for the plurality of multidimensional tags that satisfy the plurality of criteria. ([Column 10 line 11-20], Resource metadata, such as the type, location, account, owner/creator, and/or any other network-based service 420 generated resource attribute (which may also be/include resource tags) may be provided as part of reporting the resources 436. As discussed above with regard to FIG. 3, resource tag service 410 may maintain the resource metadata for the network-based services.  [Column 11 line 49-64], As indicated at 610, resources for a client may be implemented at different network-based resources of a provider network. As discussed above with regard to FIG. 2, a provider network may offer multiple different types of services, which may correspondingly provide different types of resources for use by a client of the provider network. Resource attributes, such as various resource tags, labels, sets of metadata, or other descriptive information may be maintained describing the various 

As per claim 13, rejection of claim 1 is incorporated:
Canton teaches wherein the one or more data centers comprise one or more of (i) at least one remote data center that is geographically remote from a customer site, or (ii) at least one on-premises data center that is geographically co-located with the customer site. ([Column 11 line 49-64], As indicated at 610, resources for a client may be implemented at different network-based resources of a provider network. As discussed above with regard to FIG. 2, a provider network may offer multiple different types of services, which may correspondingly provide different types of resources for use by a client of the provider network. Resource attributes, such as various resource tags, labels, sets of metadata, or other descriptive information may be maintained describing the various resources implemented for a client. For example, resource attributes may describe a particular resource identifier (e.g., which may be unique for the provider network), resource type, and/or location of the resource. In at least some embodiments, a provider network may include multiple different regions or locations, each of which may maintain resource metadata for the resources implemented as part of the services within the respective region.)

As per claim 14, rejection of claim 1 is incorporated:
Thakkar teaches wherein the orchestrator comprises a virtual machine or a container provided by the one or more of the multiple data centers of the distributed computing system. ([Paragraph 23], In one or more embodiments, cloud computing system 150 is configured to dynamically provide an enterprise (or users of an enterprise) with one or more virtual data centers 170 in which a user may provision VMs 120, deploy multi-tier applications on VMs 120, and/or execute workloads. Cloud computing system 150 includes an infrastructure platform 154 upon which a cloud computing environment 170 may be executed. In the particular embodiment of FIG. 1, infrastructure platform 154 includes hardware resources 160 having computing resources (e.g., hosts 162.sub.1 to 162.sub.N), storage resources (e.g., one or more storage array systems, such as SAN 164), and networking resources, which are configured in a manner to provide a virtualization environment 156 that supports the execution of a plurality of virtual machines 172 across hosts 162. It is recognized that hardware resources 160 of cloud computing system 150 may in fact be distributed across multiple data centers in different locations.)

As per claims 15-18, these are system claims corresponding to the method claims 1, 2, 7 and 9.  Therefore, rejected based on similar rationale.

As per claim 20, this is a computer-readable storage medium claim corresponding to method claim 1.  Therefore, rejected based on similar rationale.

Allowable Subject Matter

Claim(s) 10 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/DONG U KIM/Primary Examiner, Art Unit 2196